Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 1/26/2021
Claims 1-13 are pending.

Claim Objections
Claims 1-13 are objected to because of the following informalities:    
Claim 1 recited, “A method comprising:” in line 1. For clarity and descriptive, it is suggested to change to “A method for information transmission, the method comprising:”.
Claim 7 recited, “A electronic device” in line 1. For clarity and descriptive, it is suggested to change to “A electronic device to provide information transmission comprising:, the electronic device comprising:”.
Claim 13 recited, “A non-transitory computer-readable storage medium storing instructions that, when executed by an electronic device with an antenna, cause the electronic device to:” in lines 1-2. For clarity and descriptive, it is suggested to change to “A non-transitory computer-readable storage medium storing instructions that, when executed by an electronic device to provide information transmission with an antenna, cause the electronic device to:”.

All other dependent claims 6-8 are also objected since they are depended on the objected claims 1 and 7.

Appropriate corrections are required.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of LIU et al. (US Patent No 10,917,887) (referred as LIU’s 887).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of LIU et al. (US Patent No 10,917,887) by adding the well-known elements and functions as set forth below.

Regarding claim 1, LIU’s 887 discloses a method comprising: 
configuring one or more symbols of a data transmission subframe within a sweeping period as a sweeping block of the data transmission subframe, wherein the data transmission subframe has 14 symbosl (see claim 1, lines 1-5); and 
carrying, in the sweeping block of the data transmission subframe, a sweeping signal channel for transmission (see claim 1, lines 6-7), 
wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search, and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal (see claim 1, lines 11-17): 

Regarding claim 2, LIU’s 887 discloses the method of claim 1, comprising configuring symbols, except starting symbols and ending symbols, of the data transmission subframe within the sweeping period as a plurality of sweeping blocks that are disposed continuously (see claim 2).

Regarding claim 3, LIU’s 887 discloses the method of claim 1, comprising configuring one or more symbols of the data transmission subframe within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are dispersedly disposed (see claim 3).

Regarding claim 4, LIU’s 887 discloses the method of claim 1, comprising configuring one or more symbols within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are configured in a plurality of sweeping time intervals, each sweeping time interval having sweeping blocks configured for one or more continuous data transmission frames, and an adjacent two of the plurality of sweeping time intervals are spaced apart by at least one data transmission subframe (see claim 4).

Regarding claim 5, LIU’s 887 discloses the method of claim 1, comprising configuring one or more symbols of one or more continuous data transmission subframe within the sweeping period as a plurality of sweeping blocks (see claim 5).

Regarding claim 6, LIU’s 887 discloses the method of claim 1, wherein the sweeping signal channel in the sweeping block is further used for indicating time domain position information of the sweeping block, wherein the time domain position information comprises a frame in which the sweeping block is located, a subframe in which the sweeping block is located and a position of the sweeping block in the subframe (see claim 6).

Regarding claim 7, LIU’s 887 discloses an electronic device, comprising: an antenna, a processor, and a memory storing instructions executable by the processor, wherein the instructions, when executed by the processor, cause the processor to implement an information transmission method, wherein the information transmission method comprises: 
configuring one or more symbols of a data transmission subframe within a sweeping period as a sweeping block of the data transmission subframe, wherein the data transmission subframe has 14 symbols (see claim 7, lines 1-10); and 
carrying, in the sweeping block of the data transmission subframe, a sweeping signal channel for transmission (see claim 7, lines 11-12), 
wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search, and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal (see claim 7, lines 16-22).

Regarding claim 8, LIU’s 887 discloses the electronic device according to claim 7, wherein the processor is configured to configure symbols, except starting symbols and ending symbols, of the data transmission subframe within the sweeping period as a plurality of sweeping blocks that are disposed continuously (see claim 8).

Regarding claim 9, LIU’s 887 discloses the electronic device according to claim 7, wherein the processor is configured to configure one or more symbols of the data transmission subframe within a sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are dispersedly disposed (see claim 9).

Regarding claim 10, LIU’s 887 discloses the electronic device according to claim 7, wherein the processor is configured to configure one or more symbols within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are configured in a plurality of sweeping time intervals, each sweeping time interval having sweeping blocks configured for one or more continuous data transmission frames, and an adjacent two of the plurality of sweeping time intervals are spaced apart by at least one data transmission subframe (see claim 10).

Regarding claim 11, LIU’s 887 discloses the electronic device according to claim 7, wherein the processor is configured to configure one or more symbols of one or more continuous data transmission subframe within the sweeping period as a plurality of sweeping blocks (see claim 11).

Regarding claim 12, LIU’s 887 discloses the electronic device according to claim 7, wherein the sweeping signal channel in the sweeping block is further used for indicating time domain position information of the sweeping block, wherein the time domain position information comprises a frame in which the sweeping block is located, a subframe in which the sweeping block is located and a position of the sweeping block in the subframe (see claim 12).

Regarding claim 13, LIU’s 887 discloses a non-transitory computer-readable storage medium storing instructions that, when executed by an electronic device with an antenna, cause the electronic device to: 
configure one or more symbols of a data transmission subframe within a sweeping period as a sweeping block of the data transmission subframe, wherein the data transmission subframe has 14 symbols (see claim 13, lines 1-7); and
 carry, in the sweeping block of the data transmission subframe, a sweeping signal channel for transmission (see claim 13, lines 8-9), 
wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search, and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal (see claim 13, lines 13-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-7, and 12-13 are rejected under 35 U.S.C. 103 unpatentable over Ko et al. (US 2015/0124736) in view of CHEN et al. (US 2019/0319686).

Regarding claim 1, Ko discloses a method [Fig. 1, ¶¶ 52-53; a method for uplink/downlink data packet transmission], comprising: 
configuring one or more symbols of a data transmission subframe within a sweeping period as at least one sweeping block of the data transmission subframe [Fig. 1(a), ¶¶ 52-53; configuring OFDM symbols of a data transmission subframe within a transmission time interval (TTI)/sweeping period as at least one resource block (RB)/(sweeping block), which is a resource allocation unit that include a plurality of continuous subcarriers in one slot of the data transmission subframe], wherein the data transmission subframe has 14 symbols [¶ 54; wherein the data transmission subframe includes 14 OFDM symbols]; and
carrying, in the sweeping  block of the data transmission subframe, a sweeping signal channel for transmission [Fig. 3, ¶¶ 59- 61; carrying a downlink control channel/(sweeping signal channel) in the at least one resource block (RB)/(sweeping block) for transmission]; 
Ko disclose all aspects of claim invention set forth above, but does not explicitly disclose wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search, and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal.
However, CHEN discloses wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search [Figs. 19-20, ¶¶ 193, 195; wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search], and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal [Figs. 21-23, ¶¶ 193-199; the sweeping signal channel comprises the downlink sweeping signal channel that comprises a DL synchronization signal, PBCH/(carry system information) and a beam reference signal].
wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search, and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal” as taught by ISLAM in the system of Ko, so that it would to provide multiple nodes to exchange mobility set information to achieve a unified mobility set framework [see CHEN, ¶ 77].


Regarding claim 6, the combined system of KO and CHEN discloses the method of claim 1.
Ko further discloses wherein the sweeping signal channel in the sweeping block is further used for indicating time domain position information of the sweeping block, wherein the time domain position information comprises a frame in which the sweeping block is located, a subframe in which the sweeping block is located and a position of the sweeping block in the subframe [Fig. 6, 7, ¶¶ 94, 101; the resource elements remarked with `R0`, `R1`, `R2` and `R3` represent positions of the CRS for antenna port indexes 0, 1, 2 and 3. Meanwhile, in FIG. 6, a resource element marked with `D` represents the position of the DRS, wherein the CRS is a cell-specific RS and is transmitted to a wideband per subframe, ¶ 92].

Regarding claims 7 and 12, the claims recite an electronic device, comprising: an antenna, a processor, and a memory storing instructions executable by the processor (see Ko, 

Regarding claim 13, the claim recites a non-transitory computer-readable storage medium to perform the method recited as in claim 1; therefore, claim 13 is rejected along the same rationale that rejected in claim 1.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 unpatentable over Ko et al. (US 2015/0124736) in view of CHEN et al. (US 2019/0319686), and further in view of Hosseini et al. (US 2019/0313442).

Regarding claim 2, the combined system of KO and CHEN discloses the method of claim 1, but does not explicitly disclose comprising configuring symbols, except starting symbols and ending symbols, of the data transmission subframe within the sweeping period as a plurality of sweeping blocks that are disposed continuously.
However, Hosseini discloses comprising configuring symbols, except starting symbols and ending symbols, of the data transmission subframe within the sweeping period as a plurality of sweeping blocks that are disposed continuously [Fig. 3A, 3B, ¶¶ 67-71; where the repetition windows 310 for transmission repetition of TBs may be further constrained to a single slot within a subframe or a half-slot within a 14 OFDM symbol slot, the repetition windows 310 corresponding to each sTTI 305 may not span the slot boundary 315-a].
comprising configuring symbols, except starting symbols and ending symbols, of the data transmission subframe within the sweeping period as a plurality of sweeping blocks that are disposed continuously” as taught by Hosseini in the combined system of Ko and CHEN, so that it would to utilize repeated transmissions of a same TB to meet certain reliability standards [see Hosseini, ¶ 4].

Regarding claim 3, the combined system of KO and CHEN discloses the method of claim 1, but does not explicitly disclose comprising configuring one or more symbols of the data transmission subframe within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are dispersedly disposed.
However, Hosseini discloses comprising configuring one or more symbols of the data transmission subframe within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are disperse disposed [Fig. 3A, 3B, ¶¶ 67-71; where the nsubframe or slot configuration 300-b may include sTTIs 305-h, 305-i, 305-j, 305-k, and 305-l with sTTI indexes corresponding to repetition windows 310-g, 310-h, 310-i, 310-j, and 310-k, respectively].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “comprising configuring one or more symbols of the data transmission subframe within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are dispersedly disposed” as taught by Hosseini in the combined system of Ko and CHEN, so that it would to utilize repeated transmissions of a same TB to meet certain reliability standards [see Hosseini, ¶ 4].

Regarding claims 8 and 9, the claims recite an electronic device, comprising: an antenna, a processor, and a memory storing instructions executable by the processor (see Ko, Fig. 18, user equipment 20) to perform the method recited as in claims 2 and 3, respectively; therefore, claims 8 and 9 are rejected along the same rationale that rejected in claims 2 and 3, respectively.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 unpatentable over Ko et al. (US 2015/0124736) in view of CHEN et al. (US 2019/0319686), and further in view of ISLAM et al. (US 2017/0303141).

Regarding claim 4, the combined system of KO and CHEN discloses the method of claim 1, but does not explicitly disclose comprising configuring one or more symbols within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are configured in a plurality of sweeping time intervals.
However, ISLAM discloses comprising configuring one or more symbols within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are configured in a plurality of sweeping time intervals [Fig. 6, ¶ 67; diagram 650 is among plurality of 1 RB diagram 650], each sweeping time interval having sweeping blocks configured for one or more continuous data transmission frames [Fig. 6, ¶ 67; each RB in the first set of RBs (612) and the third set of RBs (616) may have 12 subcarriers, as shown in an example diagram 650], and an adjacent two of the plurality of sweeping time intervals are spaced apart by at least one data transmission subframe [Fig. 6, ¶ 67; adjacent two of the plurality of 1 RB diagram 650 are spaced apart by at least BRSs and PBCHs used to carry data transmission].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “comprising configuring one or more symbols within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are configured in a plurality of sweeping time intervals, each sweeping time interval having sweeping blocks configured for one or more continuous data transmission frames, and an adjacent two of the plurality of sweeping time intervals are spaced apart by at least one data transmission subframe” as taught by ISLAM in the combined system of Ko and CHEN, so that it would to support mobile broadband access through improved spectral efficiency, lowered costs, and improved services using OFDMA on the downlink, SC-FDMA on the uplink, and multiple-input multiple-output (MIMO) antenna technology [see ISLAM, ¶ 4].

Regarding claim 5, the combined system of KO and CHEN discloses the method of claim 1, but does not explicitly disclose comprising configuring one or more symbols of one or more continuous data transmission subframe within the sweeping period as a plurality of sweeping blocks.
However, ISLAM discloses comprising configuring one or more symbols of one or more continuous data transmission subframe within the sweeping period as a plurality of sweeping blocks [Fig. 6, ¶ 67; configuring the plurality of 1 RB diagram 650 of RBs (612), RBs (614), RBs (616) including 652 and 654].
comprising configuring one or more symbols of one or more continuous data transmission subframe within the sweeping period as a plurality of sweeping blocks” as taught by ISLAM in the combined system of Ko and CHEN, so that it would to support mobile broadband access through improved spectral efficiency, lowered costs, and improved services using OFDMA on the downlink, SC-FDMA on the uplink, and multiple-input multiple-output (MIMO) antenna technology [see ISLAM, ¶ 4].

Regarding claims 10 and 11, the claims recite an electronic device, comprising: an antenna, a processor, and a memory storing instructions executable by the processor (see Ko, Fig. 18, user equipment 20) to perform the method recited as in claims 10 and 11, respectively; therefore, claims 4 and 5are rejected along the same rationale that rejected in claims 4 and 5, respectively.

Conclusion
In additional to references cited that are used for rejection as set forth above, ASLAM et al. (US 2017/0353254) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search, and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469